ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hall et al. (US 20170290454 A1) discloses, a plurality of automated shelves 106, or 104, or 108 or 110 may be configured to rotate in a vertical manner allowing storage of kitchen items above and behind the sink 114, cooktop 112, refrigerator 116 and food cooking device 102.


    PNG
    media_image1.png
    763
    644
    media_image1.png
    Greyscale
Fig. 1 of Hall
Chen et al. (US 9743795 B2) discloses, each of the electric cookers 11 has a first side 110 and a second side 120. A first electric connector 112 is disposed on the first side 110 and a second electric connector 122 is disposed on the second side 120. The first electric connector 112 of one electric cooker (for example, the left electric cooker in FIG. 2) of the adjacent electric cookers is adapted to connect with the second electric connector 122 of the other electric cooker (for example, the right electric cooker in FIG. 2) of the adjacent electric cookers


    PNG
    media_image2.png
    574
    705
    media_image2.png
    Greyscale
Fig. 2 of Chen
Veltrop et al. (US 20140263269 A1) discloses, FIG. 24 further illustrates four modular heating bins 2406, 2408, 2410, and 2412. The modular heating unit 2400 of FIG. 24 may be arranged in a 2.times.2 configuration in which modular heating bin 2406 is connected or stacked on top of modular heating bin 2408. Similarly, as shown in FIG. 24, modular heating bin 2410 may be connected or stacked on top of modular heating bin 2412. Top covers such as top covers 2414 and 2416 may be placed on top of modular heating bin 2406 and 2410. In an embodiment, top cover 2414 and 2416 may be connected together to form a singular top cover. In another embodiment, a single unitary top cover (not shown) may be used to attach to modular heating bins 2406 and 2410.
 
    PNG
    media_image3.png
    680
    592
    media_image3.png
    Greyscale
Fig. 24 of Veltrop
Kim et al (US 7005616 B2) discloses, when the electric heating plate 20 is mounted on the lower casing 11 of the cabinet 10, the heater terminals 22a and 22b are connected to the contact terminals 16a and 16b. In this case, an external power is transmitted through the power cord 15 and through the electric wires 16 to the heater terminals 22a and 22b. The heater coil 22 emits heat because of the electricity transmitted from the heater terminals 22a and 22b, and the heat is transmitted to the food laid on the body 21, when the electric heating plate 20 is removed from the lower casing 11 of the cabinet 10 to clean the electric heating plate 20, the heater terminals 22a and 22b are disconnected from the contact terminals 16a and 16b. Simultaneously, the external power source supplied to the heater terminals 22a and 22b through the power cord 15 is interrupted.

    PNG
    media_image4.png
    742
    541
    media_image4.png
    Greyscale
Fig. 3 of Kim
Pickering et al. (US 20020043529 A1) discloses, lower container portion 60 is preferably defined by inner and outer housings 119 and 120 having a channel 122 therebetween. The upper periphery of channel 122 is closed off by means of a ledge 125 formed as part of inner housing 119. It is upon ledge 125 that down-turned peripheral edge 88 of lid member 80 preferably rests upon closing of lid member 80. In any event, inner and outer housings 119 and 120 are preferably welded or otherwise fixedly secured about ledge 125 in order to form lower container portion 60. The third set of electrical connecting prongs 115, 116 are electrically interconnected to the second set of connecting prongs 113, 114 by means of respective wires 134 which are routed through channel 122 between the respective prongs 113-116

    PNG
    media_image5.png
    505
    673
    media_image5.png
    Greyscale
Fig. 4 of Pickering
Blodgett (US 4866572 A) discloses, an AC power supply male connector 109 is adapted to be plugged into the female socket aperture 85 of the refrigeration unit 41. The male connector 109 is connected via the power cord 113 to the male connector 111 which is adapted to be received within the female socket 107 of the microwave oven 43. Similarly, the female socket 99 of the microwave oven 43 is adapted to receive the male connector member 131 which is connected via power supply cord 115 to the male connector member 117 which is then adapted to be inserted within the female socket 133 of the power supply unit 45. In this manner, electrical energy is normally supplied from the power supply unit 45 to the microwave oven 43 via the socket 133, male connector 117, power cord 115, male connector 131, and female socket 99 to complete the circuit. If refrigeration power is required, the additional connection may be made between the microwave oven 43 and the refrigeration unit 41 or, alternatively, between the power supply unit and the refrigeration unit, not shown, as per female socket 107, male terminal 111, power supply cord 113, male terminal 109, and female socket 85.

    PNG
    media_image6.png
    392
    303
    media_image6.png
    Greyscale
Fig. 2 of Blodgett

Restriction/Election
Claims 1-2, 4-7, 10-14, 20-21, 24-25, and 27 are allowable. The restriction requirement between inventions as set forth in the Office actions mailed on 03/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/23/2020 is withdrawn. Claim 20 is no longer withdrawn from further consideration because claim require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
Allowance of claims 1-2, 4-7, 10-14, 20-21, 24-25, and 27 is indicated because the prior art of record (Pinchot in view of Lam, and in further view of Kissel) do not disclose/suggest the combination of “a portable housing for a first appliance and a second appliance that is configured to be placed on the countertop, wherein the first appliance has a first electrical connector and the second appliance has a second electrical connector, wherein the portable housing has a first cavity with a third electrical connector and a second cavity with a fourth electrical connector, wherein the first electrical connector is automatically aligned, and electrically and mechanically connected with the third electrical connector of the portable housing when the first appliance is inserted into the first cavity of the housing, wherein the second electrical connector is automatically aligned, and electrically and mechanically connected with the fourth electrical connector of the portable housing when the second appliance is inserted into the second cavity of the housing, furthermore, the portable housing has a single power cord configured to simultaneously provide power to the first appliance through the third connector, and provide power to the second appliance through the fourth connector, wherein the portable housing includes a user interface configured for operating either the first or second appliance that is inserted into the portable housing since the first appliance and the second appliance are independently removeable or insertable from/to the first and second cavity of the portable housing respectively” as cited in claims 1, 20, and 24.
The prior art of record (Pinchot in view of Lam, and in further view of Kissel) do not disclose the combination of elements above. 
Pinchot discloses, as shown in Fig. 1, a first and second appliance are stackable on top of one another and clipped together via the support frame, however, the support frame does not have a first cavity and the second cavity for the first and appliance to insert into, and furthermore, the support frame of Pinchot does not have the user interface and a common power cord.
Lam just teaches, the dimensions of the first and the second appliance.
Kissel teaches, a housing has a first and second cavity to store a first and second appliance therein, and wherein the housing further includes the electrical connectors to connected to electrical connectors of the first and the second appliance, and the housing also includes the common power cord to supply power to the electrical connectors, however, housing is not portable housing, and does not includes a user interface configured for operating either the first or second appliance that is inserted into the portable housing since the first appliance, moreover, the housing of Kissel does not explicitly teach, the electrical connectors of the appliances are automatically aligned, and electrically and mechanically connected with the electrical connectors of the housing when the appliances are inserted into the cavities of the housing.

    PNG
    media_image7.png
    608
    829
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    404
    564
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    533
    645
    media_image9.png
    Greyscale

Further discovered prior art Greenburg (US 20060016804 A1 cited as pertinent prior art on the Final sent out on 03/30/2022) teaches, a portable housing to store appliances, but the housing is just a regular cabinet with no user interface or electrical connectors. 

    PNG
    media_image10.png
    471
    582
    media_image10.png
    Greyscale
Figs. 1-2 of Greenburg
Hence, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Pinchot) such as “a portable housing for a first appliance and a second appliance that is configured to be placed on the countertop, wherein the first appliance has a first electrical connector and the second appliance has a second electrical connector, wherein the portable housing has a first cavity with a third electrical connector and a second cavity with a fourth electrical connector, wherein the first electrical connector is automatically aligned, and electrically and mechanically connected with the third electrical connector of the portable housing when the first appliance is inserted into the first cavity of the housing, wherein the second electrical connector is automatically aligned, and electrically and mechanically connected with the fourth electrical connector of the portable housing when the second appliance is inserted into the second cavity of the housing, furthermore, the portable housing has a single power cord configured to simultaneously provide power to the first appliance through the third connector, and provide power to the second appliance through the fourth connector, wherein the portable housing includes a user interface configured for operating either the first or second appliance that is inserted into the portable housing since the first appliance and the second appliance are independently removeable or insertable from/to the first and second cavity of the portable housing respectively”; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761